IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CARL J. GRECO, P.C. A/K/A GRECO          : No. 82 MAL 2018
LAW ASSOCIATES, P.C.,                    :
                                         :
                   Petitioner            : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
DEPARTMENT OF LABOR AND                  :
INDUSTRY, OFFICE OF                      :
UNEMPLOYMENT COMPENSATION                :
TAX SERVICES,                            :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of July, 2018, the Petition for Allowance of Appeal is

DENIED.